Exhibit 10.1

MYRIAD GENETICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(Effective September 16, 2010)

The following is a description of the standard compensation arrangements under
which our non-employee directors are compensated for their service as directors,
including as members of the various committees of our Board.

 

Annual Retainer (each non-employee director)    $50,000 Chairman of the Board   
$42,500 additional retainer Committee Chair Compensation    Audit Committee   
$25,000 additional retainer Compensation Committee    $15,000 additional
retainer Nominating and Governance Committee    $15,000 additional retainer
Committee Member Compensation    Audit Committee (1)    $12,000 additional
retainer Compensation Committee (1)    $7,500 additional retainer Nominating and
Governance Committee (1)    $7,500 additional retainer Strategic Committee   
per meeting cash fee only

 

(1) Other than each Committee Chair

All retainers are paid in quarterly installments following each quarter of
service.

Attendance

Board Meetings: In addition to the annual retainer amounts, we pay each
non-employee director a per-meeting cash fee of $2,000 for attendance at Board
meetings in excess of five in-person meetings and four telephonic meetings per
fiscal year.

Committee Meetings other than Strategic Committee: We pay each non-employee
director a per-meeting cash fee of $2,000 for attendance at committee meetings
in excess of four meetings (per each committee), whether in person or
telephonic, per fiscal year.

Strategic Committee: We pay each non-employee director a per-meeting cash fee
for attendance at Strategic Committee meetings in the amount of $2,000 for
in-person meetings and $1,000 for telephonic meetings.

All directors are also reimbursed for their out-of pocket expenses incurred in
attending meetings.

Stock Option Awards

Our non-employee directors are entitled to receive options under our 2003 Option
Plan. The 2003 Option Plan provides for an automatic annual grant on the date of
our annual meeting of stockholders to each non-employee director, other than new
non-employee directors appointed within six months of the annual meeting, of a
non-qualified option to purchase 30,000 shares of common stock, at an exercise
price equal to the closing price of our common stock on the date of grant. In
addition, it is our policy to grant a non-qualified option to purchase 30,000
shares of common stock, at an exercise price equal to the closing price of our
common stock on the date of grant, to each new non-employee director upon
initial appointment to the Board. Options granted to our non-employee directors
vest in full upon completion of one full year of service on the Board (generally
on the earlier of the first anniversary of the date of grant or the date of the
next annual meeting of stockholders). Options granted to our non-employee
directors are exercisable after the termination of the director’s service on the
Board to the extent exercisable on the date of such termination for the
remainder of the life of the option. All options granted to our non-employee
directors will become fully exercisable upon a change of control of Myriad or
upon their death.